COBB, Judge.
In the instant case the appellant Harnage, 17 years of age, offered a nolo plea to burglary and theft charges as an adult subject to a maximum adult sentence of four and one-half years rather than be sentenced as a youthful offender, which entailed a possible sentence of six years. The trial court agreed and subsequently sentenced Harnage to seven years incarceration without affording him the opportunity to withdraw his plea as required by Goins v. State, 672 So.2d 80 (Fla.1996). We also note that the scoresheet utilized by the sentencing judge contained an incorrect recommended and permitted sentencing range.
Appellant’s conviction and sentence are reversed and this cause is remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
W. SHARP and THOMPSON, JJ., concur.